Case 2:20-cv-11760-SB-JC Document 26 Filed 03/01/21 Page 1 of 14 Page ID #:377


   1
   2
   3
   4
   5
   6
   7
   8
   9
                          UNITED STATES DISTRICT COURT
  10
                  FOR THE CENTRAL DISTRICT OF CALIFORNIA
  11
        NOVEON SURGERY CENTER,                     Case No. 2:20-cv-11760 SB (JCx)
  12    INC., a California Corporation,
  13                                               Hon. Stanley Blumenfeld, Jr.
                    Plaintiff,
  14                                               MODIFIED PROTECTIVE
        v.                                         ORDER
  15
  16    CIGNA HEALTH AND LIFE                      [CHANGES MADE TO
  17    INSURANCE COMPANY, a                       PARAGRAPHS 1.1, 3, 8, 9, & 12.3]
        Connecticut Corporation DBA Cigna;
  18    CONNECTICUT GENERAL LIFE
  19    INSURANCE COMPANY, a                       DISCOVERY MATTER: Referred
        Connecticut Corporation; EMBASSY           to Magistrate Judge Jacqueline
  20    OF THE STATE OF KUWAIT, an                 Chooljian
  21    Entity Representing the Government
        of the State of Kuwait in the United
  22    States; KUWAIT CULTURAL                    Complaint Filed: October 22, 2020
  23    OFFICE, a Specialized Agency of the
        Government of the State of Kuwait;
  24    and DOES 1 THROUGH 10
  25    Inclusive,
                      Defendants.
  26
  27
  28
                                               1
                                                            MODIFIED PROTECTIVE ORDER
Case 2:20-cv-11760-SB-JC Document 26 Filed 03/01/21 Page 2 of 14 Page ID #:378


   1   1.    INTRODUCTION
   2         1.1    PURPOSES AND LIMITATIONS
   3         Discovery in this action may involve production of confidential, proprietary,
   4   or private information for which special protection from public disclosure and from
   5   use for any purpose other than prosecuting this litigation may be warranted.
   6   Accordingly, the Parties hereby stipulate to and petition the Court to enter the
   7   following Stipulated Protective Order. The Parties acknowledge that this Order
   8   does not confer blanket protections on all disclosures or responses to discovery and
   9   that the protection it affords from public disclosure and use extends only to the
  10   limited information or items that are entitled to confidential treatment under the
  11   applicable legal principles. The Parties further acknowledge, as set forth in
  12   Section 12.3 below, that this Order does not entitle them to file Confidential
  13   Information under seal. Rather, when the parties seek permission from the court to
  14   file material under seal, the parties must comply with Civil Local Rule 79-5 and
  15   with any pertinent orders of the assigned District Judge and Magistrate Judge. See
  16   Paragraph 4b of Standing Order for Civil Cases Assigned to Judge Stanley
  17   Blumenfeld, Jr.
  18         1.2    GOOD CAUSE STATEMENT
  19         This action involves a health care provider, a health benefits administrator,
  20   and a managed healthcare benefits plan. As such, discovery is likely to involve
  21   trade secrets, contracts including pricing information, patient health information
  22   protected by the Health Insurance Portability and Accountability Act (“HIPAA”),
  23   and other valuable commercial, financial, and/or proprietary information for which
  24   special protection from public disclosure and from use for any purpose other than
  25   prosecution of this action is warranted. Such confidential and proprietary materials
  26   and information consist of, among other things, confidential business or financial
  27   information, information regarding confidential business practices, or other
  28   confidential commercial information (including information implicating privacy
                                                 2
                                                            MODIFIED PROTECTIVE ORDER
Case 2:20-cv-11760-SB-JC Document 26 Filed 03/01/21 Page 3 of 14 Page ID #:379


   1   rights of third parties), confidential patient health information, information
   2   otherwise generally unavailable to the public, or which may be privileged or
   3   otherwise protected from disclosure under state or federal statutes, court rules, case
   4   decisions, or common law. Accordingly, to expedite the flow of information, to
   5   facilitate the prompt resolution of disputes over confidentiality of discovery
   6   materials, to adequately protect information the parties are entitled to keep
   7   confidential, to ensure that the parties are permitted reasonable necessary uses of
   8   such material in preparation for and in the conduct of trial, to address their
   9   handling at the end of the litigation, and serve the ends of justice, a protective order
  10   for such information is justified in this matter. It is the intent of the parties that
  11   information will not be designated as confidential for tactical reasons and that
  12   nothing be so designated without a good faith belief that it has been maintained in
  13   a confidential, non-public manner, and there is good cause why it should not be
  14   part of the public record of this case.
  15   2.     DEFINITIONS
  16          2.1    Action: Noveon Surgery Center, Inc. v. Cigna Health and Life
  17   Insurance Company, et al. (Case No. 2:20−cv−11760 SB (JCx)).
  18          2.2    Challenging Party: a Party or Nonparty that challenges the
  19   designation of information or items under this Order.
  20          2.3    “CONFIDENTIAL” Information or Items: information (regardless of
  21   how it is generated, stored, or maintained) or tangible things that qualify for
  22   protection under Federal Rule of Civil Procedure 26(c) and as specified above in
  23   the Good Cause Statement.
  24          2.4    Counsel: Outside Counsel of Record and House Counsel (as well as
  25   their support staff).
  26          2.5    Designating Party: a Party or Nonparty that designates information or
  27   items that it produces in disclosures or in responses to discovery as
  28   “CONFIDENTIAL.”
                                                   3
                                                               MODIFIED PROTECTIVE ORDER
Case 2:20-cv-11760-SB-JC Document 26 Filed 03/01/21 Page 4 of 14 Page ID #:380


   1         2.6    Disclosure or Discovery Material: all items or information, regardless
   2   of the medium or manner in which it is generated, stored, or maintained (including,
   3   among other things, testimony, transcripts, and tangible things), that are produced
   4   or generated in disclosures or responses to discovery in this matter.
   5         2.7    Expert: a person with specialized knowledge or experience in a
   6   matter pertinent to the litigation who has been retained by a Party or its counsel to
   7   serve as an expert witness or as a consultant in this action.
   8         2.8    House Counsel: attorneys who are employees of a Party to this
   9   Action. House Counsel does not include Outside Counsel of Record or any other
  10   outside counsel.
  11         2.9    Nonparty: any natural person, partnership, corporation, association,
  12   or other legal entity not named as a Party to this action.
  13         2.10 Outside Counsel of Record: attorneys who are not employees of a
  14   Party to this Action but are retained to represent or advise a Party and have
  15   appeared in this Action on behalf of that Party or are affiliated with a law firm that
  16   has appeared on behalf of that Party, including support staff.
  17         2.11 Party: any Party to this Action, including all of its officers, directors,
  18   employees, consultants, retained experts, and Outside Counsel of Record (and their
  19   support staffs).
  20         2.12 Producing Party: a Party or Nonparty that produces Disclosure or
  21   Discovery Material in this Action.
  22         2.13 Professional Vendors: persons or entities that provide litigation
  23   support services (for example, photocopying, videotaping, translating, preparing
  24   exhibits or demonstrations, and organizing, storing, or retrieving data in any form
  25   or medium) and their employees and subcontractors.
  26         2.14 Protected Material: any Disclosure or Discovery Material that is
  27   designated as “CONFIDENTIAL.”
  28
                                                  4
                                                             MODIFIED PROTECTIVE ORDER
Case 2:20-cv-11760-SB-JC Document 26 Filed 03/01/21 Page 5 of 14 Page ID #:381


   1          2.15 Receiving Party: a Party that receives Disclosure or Discovery
   2   Material from a Producing Party.
   3   3.     SCOPE
   4          The protections conferred by this Stipulation and Order cover not only
   5   Protected Material (as defined above) but also any information copied or extracted
   6   from Protected Material; all copies, excerpts, summaries, or compilations of
   7   Protected Material; and any testimony, conversations, or presentations by Parties
   8   or their Counsel that might reveal Protected Material, other than during a court
   9   hearing or at trial.
  10          Any use of Protected Material during a court hearing or at trial shall be
  11   governed by the orders of the presiding judge. This Order does not govern the use
  12   of Protected Material during a court hearing or at trial.
  13   4.     DURATION
  14          Even after final disposition of this litigation, the confidentiality obligations
  15   imposed by this Order will remain in effect until a Designating Party agrees
  16   otherwise in writing or a court order otherwise directs. Final disposition is the later
  17   of (1) dismissal of all claims and defenses in this Action, with or without prejudice,
  18   or (2) final judgment after the completion and exhaustion of all appeals,
  19   rehearings, remands, trials, or reviews of this Action, including the time limits for
  20   filing any motions or applications for extension of time under applicable law.
  21   5.     DESIGNATING PROTECTED MATERIAL
  22          5.1    Each Party or Nonparty that designates information or items for
  23   protection under this Order must take care to limit any such designation to specific
  24   material that qualifies under the appropriate standards. The Designating Party
  25   must designate for protection only those parts of material, documents, items, or
  26   oral or written communications that qualify so that other portions of the material,
  27   documents, items, or communications for which protection is not warranted are not
  28   swept unjustifiably within the ambit of this Order.
                                                   5
                                                              MODIFIED PROTECTIVE ORDER
Case 2:20-cv-11760-SB-JC Document 26 Filed 03/01/21 Page 6 of 14 Page ID #:382


   1         Mass, indiscriminate, or routinized designations are prohibited.
   2   Designations that are shown to be clearly unjustified or that have been made for an
   3   improper purpose (for example, to unnecessarily encumber the case-development
   4   process or to impose unnecessary expenses and burdens on other parties) may
   5   expose the Designating Party to sanctions.
   6         If it comes to a Designating Party’s attention that information or items it
   7   designated for protection do not qualify for that level of protection, that
   8   Designating Party must promptly notify all other Parties that it is withdrawing the
   9   inapplicable designation.
  10         5.2    Except as otherwise provided in this Order, Disclosure or Discovery
  11   Material that qualifies for protection under this Order must be clearly so designated
  12   before the material is disclosed or produced.
  13         Designation in conformity with this Order requires the following:
  14         (a) for information in documentary form (for example, paper or electronic
  15   documents but excluding transcripts of depositions or other pretrial or trial
  16   proceedings), the Producing Party must affix at a minimum the legend
  17   “CONFIDENTIAL” to each page that contains Protected Material. If only a
  18   portion or portions of the material on a page qualify for protection, the Producing
  19   Party must clearly identify the protected portion(s) (for example, by making
  20   appropriate markings in the margins).
  21         A Party or Nonparty that makes original documents available for inspection
  22   need not designate them for protection until after the inspecting Party has indicated
  23   which documents it would like copied and produced. During the inspection and
  24   before the designation, all material made available for inspection must be treated as
  25   “CONFIDENTIAL.” After the inspecting Party has identified the documents it
  26   wants copied and produced, the Producing Party must determine which documents,
  27   or portions thereof, qualify for protection under this Order. Then, before
  28   producing the specified documents, the Producing Party must affix the
                                                  6
                                                             MODIFIED PROTECTIVE ORDER
Case 2:20-cv-11760-SB-JC Document 26 Filed 03/01/21 Page 7 of 14 Page ID #:383


   1   “CONFIDENTIAL” legend to each page that contains Protected Material. If only
   2   a portion or portions of the material on a page qualify for protection, the Producing
   3   Party also must clearly identify the protected portion(s) (for example, by making
   4   appropriate markings in the margins).
   5         (b) for testimony given in depositions, the Designating Party must identify
   6   the Disclosure or Discovery Material that is protected on the record, before the
   7   close of the deposition.
   8         (c) for information produced in some form other than documentary and for
   9   any other tangible items, the Producing Party must affix in a prominent place on
  10   the exterior of the container or containers in which the information is stored the
  11   legend “CONFIDENTIAL.” If only a portion or portions of the information
  12   warrant protection, the Producing Party, to the extent practicable, must identify the
  13   protected portion(s).
  14         5.3    If timely corrected, an inadvertent failure to designate qualified
  15   information or items does not, standing alone, waive the Designating Party’s right
  16   to secure protection under this Order for that material. On timely correction of a
  17   designation, the Receiving Party must make reasonable efforts to assure that the
  18   material is treated in accordance with the provisions of this Order.
  19   6.    CHALLENGING CONFIDENTIALITY DESIGNATIONS
  20         6.1    Any Party or Nonparty may challenge a designation of confidentiality
  21   at any time consistent with the Court’s scheduling order.
  22         6.2    The Challenging Party must initiate the dispute-resolution process
  23   (and, if necessary, file a discovery motion) under Local Rule 37.
  24         6.3    The burden of persuasion in any such proceeding is on the
  25   Designating Party. Frivolous challenges, and those made for an improper purpose
  26   (for example, to harass or impose unnecessary expenses and burdens on other
  27   parties), may expose the Challenging Party to sanctions. Unless the Designating
  28   Party has waived or withdrawn the confidentiality designation, all parties must
                                                 7
                                                             MODIFIED PROTECTIVE ORDER
Case 2:20-cv-11760-SB-JC Document 26 Filed 03/01/21 Page 8 of 14 Page ID #:384


   1   continue to afford the material in question the level of protection to which it is
   2   entitled under the Producing Party’s designation until the Court rules on the
   3   challenge.
   4   7.    ACCESS TO AND USE OF PROTECTED MATERIAL
   5         7.1      A Receiving Party may use Protected Material that is disclosed or
   6   produced by another Party or by a Nonparty in connection with this Action only
   7   for prosecuting, defending, or attempting to settle this Action. Such Protected
   8   Material may be disclosed only to the categories of people and under the
   9   conditions described in this Order. When the Action has been terminated, a
  10   Receiving Party must comply with the provisions of Section 13 below (FINAL
  11   DISPOSITION).
  12         Protected Material must be stored and maintained by a Receiving Party at a
  13   location and in a manner sufficiently secure to ensure that access is limited to the
  14   people authorized under this Order.
  15         7.2      Unless otherwise ordered by the Court or permitted in writing by the
  16   Designating Party, a Receiving Party may disclose any information or item
  17   designated “CONFIDENTIAL” only to the following people:
  18                (a) the Receiving Party’s Outside Counsel of Record in this Action, as
  19   well as employees of that Outside Counsel of Record to whom it is reasonably
  20   necessary to disclose the information for this Action;
  21                (b) the officers, directors, and employees (including House Counsel) of
  22   the Receiving Party to whom disclosure is reasonably necessary for this Action;
  23                (c) Experts (as defined in this Order) of the Receiving Party to whom
  24   disclosure is reasonably necessary for this Action and who have signed the
  25   “Acknowledgment and Agreement to Be Bound” (Exhibit A);
  26                (d) the Court and its personnel;
  27                (e) court reporters and their staff;
  28
                                                    8
                                                             MODIFIED PROTECTIVE ORDER
Case 2:20-cv-11760-SB-JC Document 26 Filed 03/01/21 Page 9 of 14 Page ID #:385


   1             (f) professional jury or trial consultants, mock jurors, and Professional
   2   Vendors to whom disclosure is reasonably necessary for this Action and who have
   3   signed the “Acknowledgment and Agreement to Be Bound” (Exhibit A);
   4             (g) the author or recipient of a document containing the information or a
   5   custodian or other person who otherwise possessed or knew the information;
   6             (h) during their depositions, witnesses and attorneys for witnesses to
   7   whom disclosure is reasonably necessary, provided that the deposing party requests
   8   that the witness sign the form attached as Exhibit A hereto and the witnesses will
   9   not be permitted to keep any confidential information unless they sign the form,
  10   unless otherwise agreed by the Designating Party or ordered by the Court. Pages
  11   of transcribed deposition testimony or exhibits to depositions that reveal Protected
  12   Material may be separately bound by the court reporter and may not be disclosed
  13   to anyone except as permitted under this Order; and
  14             (i) any mediator or settlement officer, and their supporting personnel,
  15   mutually agreed on by any of the Parties engaged in settlement discussions or
  16   appointed by the Court.
  17   8.    PROTECTED MATERIAL SUBPOENAED OR ORDERED PRODUCED
  18   IN OTHER LITIGATION
  19         If a Party is served with a subpoena or a court order issued in other litigation
  20   that compels disclosure of any information or items designated in this Action as
  21   “CONFIDENTIAL,” that Party must
  22             (a) promptly notify in writing the Designating Party. Such notification
  23   must include a copy of the subpoena or court order unless prohibited by law;
  24             (b) promptly notify in writing the party who caused the subpoena or
  25   order to issue in the other litigation that some or all of the material covered by the
  26   subpoena or order is subject to this Protective Order. Such notification must
  27   include a copy of this Order; and
  28
                                                  9
                                                             MODIFIED PROTECTIVE ORDER
Case 2:20-cv-11760-SB-JC Document 26 Filed 03/01/21 Page 10 of 14 Page ID #:386


   1             (c) cooperate with respect to all reasonable procedures sought to be
   2   pursued by the Designating Party whose Protected Material may be affected.
   3         If the Designating Party timely seeks a protective order, the Party served
   4   with the subpoena or court order should not produce any information designated in
   5   this action as “CONFIDENTIAL” before a determination on the protective-order
   6   request by the relevant court unless the Party has obtained the Designating Party’s
   7   permission or unless otherwise required by the law or court order. The
   8   Designating Party bears the burden and expense of seeking protection of its
   9   Confidential Material, and nothing in these provisions should be construed as
  10   authorizing or encouraging a Receiving Party in this Action to disobey a lawful
  11   directive from another court.
  12   9.    A NONPARTY’S PROTECTED MATERIAL SOUGHT TO BE
  13   PRODUCED IN THIS LITIGATION
  14            (a) The terms of this Order are applicable to information produced by a
  15   Nonparty in this Action and designated as “CONFIDENTIAL.” Such information
  16   is protected by the remedies and relief provided by this Order. Nothing in these
  17   provisions should be construed as prohibiting a Nonparty from seeking additional
  18   protections.
  19            (b) In the event that a Party is required by a valid discovery request to
  20   produce a Nonparty’s Confidential Information in its possession and the Party is
  21   subject to an agreement with the Nonparty not to produce the Nonparty’s
  22   Confidential Information, then the Party must
  23                  (1) promptly notify in writing the Requesting Party and the Nonparty
  24   that some or all of the information requested is subject to a confidentiality
  25   agreement with a Nonparty;
  26                  (2) promptly provide the Nonparty with a copy of this Order, the
  27   relevant discovery request(s), and a reasonably specific description of the
  28   information requested; and
                                                 10
                                                             MODIFIED PROTECTIVE ORDER
Case 2:20-cv-11760-SB-JC Document 26 Filed 03/01/21 Page 11 of 14 Page ID #:387


   1               (3) make the information requested available for inspection by the
   2   Nonparty, if requested.
   3             (c) If the Nonparty fails to seek a protective order within 21 days of
   4   receiving the notice and accompanying information, the Receiving Party may
   5   produce the Nonparty’s Confidential Information responsive to the discovery
   6   request. If the Nonparty timely seeks a protective order, the Receiving Party must
   7   not produce any information in its possession or control that is subject to the
   8   confidentiality agreement with the Nonparty before a ruling on the protective-order
   9   request unless otherwise required by the law or court order. Absent a court order
  10   to the contrary, the Nonparty must bear the burden and expense of seeking
  11   protection of its Protected Material.
  12   10.   UNAUTHORIZED DISCLOSURE OF PROTECTED MATERIAL
  13         If a Receiving Party learns that by inadvertence or otherwise, it has disclosed
  14   Protected Material to any person or in any circumstance not authorized under this
  15   Order, the Receiving Party must immediately notify the Designating Party in
  16   writing of the unauthorized disclosures, use its best efforts to retrieve all
  17   unauthorized copies of the Protected Material, inform the person or people to
  18   whom unauthorized disclosures were made of the terms of this Order, and ask that
  19   person or people to execute the “Acknowledgment and Agreement to Be Bound”
  20   that is attached hereto as Exhibit A.
  21   11.   INADVERTENT PRODUCTION OF PRIVILEGED OR OTHERWISE
  22   PROTECTED MATERIAL
  23         When a Producing Party gives notice to Receiving Parties that certain
  24   inadvertently produced material is subject to a claim of privilege or other
  25   protection, the obligations of the Receiving Parties are those set forth in Federal
  26   Rule of Civil Procedure 26(b)(5)(B).
  27
  28
                                                  11
                                                              MODIFIED PROTECTIVE ORDER
Case 2:20-cv-11760-SB-JC Document 26 Filed 03/01/21 Page 12 of 14 Page ID #:388


   1   12.      MISCELLANEOUS
   2            12.1 Nothing in this Order abridges the right of any person to seek its
   3   modification by the Court.
   4            12.2 By stipulating to the entry of this Order, no Party waives any right it
   5   otherwise would have to object to disclosing or producing any information or item
   6   on any ground not addressed in this Order. Similarly, no Party waives any right to
   7   object on any ground to use in evidence of any of the material covered by this
   8   Order.
   9            12.3 A Party that seeks to file under seal any Protected Material must
  10   comply with Civil Local Rule 79-5 and with any pertinent orders of the assigned
  11   District Judge and Magistrate Judge. Protected Material may be filed under seal
  12   only pursuant to a court order authorizing the sealing of the specific Protected
  13   Material at issue. If a Party's request to file Protected Material under seal is
  14   denied, then the Receiving Party may file the information in the public record
  15   unless otherwise instructed by the Court.
  16   13.      FINAL DISPOSITION
  17            After the final disposition of this Action, as defined in paragraph 4, within
  18   60 days of a written request by the Designating Party, each Receiving Party must
  19   return all Protected Material to the Producing Party or destroy such material. As
  20   used in this subdivision, “all Protected Material” includes all copies, abstracts,
  21   compilations, summaries, and any other format reproducing or capturing any of the
  22   Protected Material. Whether the Protected Material is returned or destroyed, the
  23   Receiving Party must submit a written certification to the Producing Party (and, if
  24   not the same person or entity, to the Designating Party) by the 60-day deadline that
  25   identifies (by category, when appropriate) all the Protected Material that was
  26   returned or destroyed and affirms that the Receiving Party has not retained any
  27   copies, abstracts, compilations, summaries, or any other format reproducing or
  28   capturing any of the Protected Material. Notwithstanding this provision, Counsel
                                                   12
                                                               MODIFIED PROTECTIVE ORDER
Case 2:20-cv-11760-SB-JC Document 26 Filed 03/01/21 Page 13 of 14 Page ID #:389


   1   are entitled to retain an archival copy of all pleadings; motion papers; trial,
   2   deposition, and hearing transcripts; legal memoranda; correspondence; deposition
   3   and trial exhibits; expert reports; attorney work product; and consultant and expert
   4   work product even if such materials contain Protected Material. Any such archival
   5   copies that contain or constitute Protected Material remain subject to this Order as
   6   set forth in Section 4 (DURATION).
   7   14.   SANCTIONS
   8         Any willful violation of this Order may be punished by civil or criminal
   9   contempt, financial or evidentiary sanctions, reference to disciplinary authorities,
  10   or other appropriate action at the discretion of the Court.
  11
             IT IS SO ORDERED.
  12
       DATED: March 1, 2021
  13
  14
                                        ________________/s/______________________
  15
                                        Honorable Jacqueline Chooljian
  16                                    UNITED STATES MAGISTRATE JUDGE
  17
  18
  19
  20
  21
  22
  23
  24
  25
  26
  27
  28
                                                 13
                                                              MODIFIED PROTECTIVE ORDER
Case 2:20-cv-11760-SB-JC Document 26 Filed 03/01/21 Page 14 of 14 Page ID #:390


   1                                       EXHIBIT A
   2            ACKNOWLEDGMENT AND AGREEMENT TO BE BOUND
   3
   4         I, _____________________________ [full name], of ________________

   5   ________________________ [full address], declare under penalty of perjury that

   6   I have read in its entirety and understand the Modified Protective Order that was

   7   issued by the U.S. District Court for the Central District of California on March 1,

   8   2021 in the case of Noveon Surgery Center, Inc. v. Cigna Health and Life

   9   Insurance Company, et al. (Case No. 2:20−cv−11760 SB (JCx)). I agree to

  10   comply with and to be bound by all terms of this Modified Protective Order, and I

  11   understand and acknowledge that failure to so comply could expose me to

  12   sanctions and punishment, including contempt. I solemnly promise that I will not

  13   disclose in any manner any information or item that is subject to this Modified
  14   Protective Order to any person or entity except in strict compliance with the
  15   provisions of this Order.
  16         I further agree to submit to the jurisdiction of the U.S. District Court for the
  17   Central District of California for the purpose of enforcing the terms of this
  18   Modified Protective Order, even if such enforcement proceedings occur after
  19   termination of this action. I hereby appoint __________________________ [full
  20   name] of _______________________________________ [full address and
  21   telephone number] as my California agent for service of process in connection
  22   with this action or any proceedings related to enforcement of this Stipulated
  23   Protective Order.
  24   Date: ______________________________________
  25   City and State where signed: _________________________________
  26   Printed name: _______________________________
  27   Signature: __________________________________
  28
                                                 14
                                                             MODIFIED PROTECTIVE ORDER
